Case 3:19-cr-04357-JAH Document 38 Filed 10/27/20 PagelD.148 Page 1 of 8

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

JAQUELINE ROMERO LUEVANO (1)
Case Number: 3:19-CR-04357-JAH

Oscar R.. Swinton _E | L j= D

Defendant’s Attorney

, -Number — | -.. 90 1-298, - ; — / — — —
a " OCT 2 7200

; , CLERK. us. DISTRICT COURT
THE DEFENDANT: . SOUTHERN DISTRICT GF CALIFORNIA

KX] pleaded guilty to count(s) _1 of the Information BY We DEPUTY

 

 

 

 

 

 

 

 

("]_ was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense So Count
31: 5332(a), (b); 31:5332(b\(2) - Bulk Cash Smuggling 1

The defendant is sentenced as provided in pages 2 through | 5 of this judgment.

 

‘Fhe sentence is-imposed-pursuantto the Sentencing Reform Act of 1984:
~ [1 The defendant has been found not guilty on count(s)

 

XX] Count(s) 2 oy . is dismissed on the motion of the United States.

 

5] Assessment: $100.00 imposed .

[| JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

x] No fine Forfeiture pursuant to order filed 10/15/2020 , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

October 26. 2020

Date of Imposition of Sentence

es —

HOW. JOHN A. HOUSTON
ITED STATES DISTRICT JUDGE

 

 
Case 3:19-cr-04357-JAH Document 38 Filed 10/27/20 PagelD.149 Page 2 of 8

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JAQUELINE ROMERO LUEVANO (1) Judgment - Page 2 of 5
CASE NUMBER: 3:19-CR-04357-JAH , ;

IMPRISONMENT

The defendant is hereby committed tothe custody of the Federal Bureau of Prisons, to be imprisoned for a total term of:
Time served ot

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
L] at , A.M. . on .

 

 

L] as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

 

“LI onor before
L] as notified by the United States Marshal.
1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
Thave executed this judgment as follows:
Defendant delivered on | : to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL -
By DEPUTY UNITED STATES MARSHAL

3:19-CR-04357-JAH

 
' Case 3:19-cr-04357-JAH Document 38 Filed 10/27/20 PagelD.150 Page 3 of 8

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JAQUELINE ROMERO LUEVANO (1) Judgment - Page 3 of 5
CASE NUMBER: 3:19-CR-04357-JAH ,

SUPERVISED RELEASE

Upon release from imprisonment, the defendant will be on supervised release for a term of:
2 years

lod Ke

7.

MANDATORY CONDITIONS

The defendant must not commit another federal, state or local crime.

The defendant must not unlawfully possess a controlled substance.

The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a —
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

' ElThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of future substance abuse. (check if applicable) .

CThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution. (check if applicable)

|The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
‘UThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if

applicable)
Cl The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page

3:19-CR-04357-JAH

 
Case 3:19-cr-04357-JAH Document 38 Filed 10/27/20 PagelD.151 Page 4of8

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JAQUELINE ROMERO LUEVANO (1) Judgment - Page 4 of 5
CASE NUMBER: 3:19-CR-04357-JAH

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 48
hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation ~
~~ ~ office or within adifferenttime frame. rs a an

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

4, The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
permit the probation officer fo take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

7... The. defendant-must work full-time_(at-least 30-hours _per-week)-at-a-lawful-type-of employment, unless -the-prebation-officer-——----___—+
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the .
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the |
probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
knows someone has been convicted of a felony, they must not knowingly communicate or mteract with that person without
first getting the permission of the probation officer.
9. Ifthe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.
10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (ie,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or tasers). , ,

11. The defendant must not act or make any agreement with a law enforcenient agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses 4 risk to another person (including an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.

3:19-CR-04357-JAH

 

 
Case 3:19-cr-04357-JAH Document 38 Filed 10/27/20 PagelD.152 Page 5 of 8

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: _ JAQUELINE ROMERO LUEVANO (1) Judgment - Page 5 of 5
CASE NUMBER: 3:19-CR-04357-JAH

i

ve

SPECIAL CONDITIONS OF SUPERVISION

Not enter or reside in the Republic of Mexico without permission of the court or probation officer; and
comply with both United States and Mexican immigration law requirements.
Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

Submit your person, property, house, residence, vehicle, papers, computers.(as defined in 18 —  _
U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, or office, to a
search conducted by a United States probation officer. Failure to. submit to a search may be grounds for
revocation of release. The offender must warn any other occupants that the premises may be subject to
searches pursuant to this condition.

An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that
the offender has violated a condition of his supervision and that the areas to be searched contain evidence
of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

Complete 100 hours of community service in a program approved by the probation officer.

 

3:19-CR-04357-JAH

 
10
1]
12
13)
14
15
16

\o Cos DA MW FF WY BD

Ase 3:19-cr-04357-JAH Document 38 Filed 10/27/20 PagelD.153 Page 6 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, Case No. 19cr4357-JAH
Plaintiff, AMENDED ORDER OF
, - CRIMINAL FORFEITURE
JAQUELINE ROMERO LUEVANO,
| Defendant.

 

 

On July 20, 2020, this Court entered its Preliminary Order of Criminal

 

17
18
19
20
21
22
23
24
25
26
27
28

Forfeiture, which condemned and forfeited to the United States all right, title and
interest of Defendant JAQUELINE ROMERO. LUEVANO ("Defendant") in the
$43,165.00 in U.S. Currency. _

For thirty (30) consecutive days ending on August 20, 2020, the United States
published on its forfeiture website, www. forfeiture. gov, notice of the Court's Order
and the United States' intent to dispose of the property in such manner as the
Attorney General may direct, pursuant to 21 U.S.C. § 853(n) and Rule G(4) of the
Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
and further notifying all third parties of their right to petition the Court within
thirty (30) days of the final publication for a hearing to adjudicate the validity of their
alleged legal interest in the property.

Hf

 

 

 

 

 
 

Cdse 3:19-cr-04357-JAH Document 38 Filed 10/27/20 PagelD.154 Page 7 of 8
1 On August 4, 2020, Notice of Order of Forfeiture was sent by Federal Express
2 ||as follows: | .
3 Name and Address . Article No, | Result
4|)137 Milham Drive" ES 8/7/2000.
5 Bakersfield, CA 93307 |
oe Remeg ices 77174274210 aiesedon
7 Bakersfield, CA: 93307 .
g |/2701 South Real Koad Apt. 6 NON? 8/5/2000.
9 Bakersfield, CA 93309 .
10 Thirty (30) days have passed following the final date of notice by publication
11 ||and notice by Federal Express, and no third party has made a claim to or declared
12 any interest in the forfeited property described above. .

13 Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
14 || that, as a result of the failure of any third party to come forward or file a petition for
15 |Irelief from forfeiture as provided by law, all right, title and interest of JAQUELINE
16 ROMERO ~-LUEVANO and any and all third” parties “in the” $43;165-00 if
17 }/U.S. Currency is hereby condemned, forfeited and vested in the United States
18 of America.

19 IT IS FURTHER ORDERED that any and all interest of the following persons
20 |jare specifically terminated and forfeited to the United States of America as to the
21 || above-referenced property:

22 Mercedes Renee Licea and Vanessa Selene Acevedo.

23 IT IS FURTHER ORDERED that costs incurred by the United States Customs
24 |jand Border Protection (“CBP”) and any other governmental agencies which were

- 25 || incident to the seizure, custody and storage of the property be the first charge against

26 || the forfeited property.
27 ||
28 || //
-2. 19cr4357

 

 

 

 
10
11
12
13

14 ||

15

Hse 3:19-cr-04357-JAH Document 38 Filed 10/27/20 PagelD.155 Page 8 of 8

IT IS FURTHER ORDERED that CBP shall dispose of the forfeited property
according to law. |

DATED: October 15, 2020

| on. John A. Houston
nited States District Judge

 

 

I6
17

18 |

19
20
21
22
23

24

25
26
27
28

-3- 19cr4357

 

 

 

 
